[Cite as In re C.B., 2022-Ohio-1929.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: C.B.                                          C.A. No.      30150



                                                     APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
                                                     COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
                                                     CASE No.   DN 19 02 0111

                                 DECISION AND JOURNAL ENTRY

Dated: June 8, 2022



        CALLAHAN, Judge.

        {¶1}     Appellant, J.G. (“Mother”), appeals from a judgment of the Summit County Court

of Common Pleas, Juvenile Division, that placed her minor child in the legal custody of the

paternal grandmother (“Grandmother”). This Court affirms.

                                                I.

        {¶2}     Mother is the biological mother of C.B., born December 23, 2018. The child’s

father (“Father”) did not appeal the trial court’s judgment. Mother has other children who are not

parties to this appeal.

        {¶3}     On February 4, 2019, Summit County Children Services Board (“CSB”) filed a

complaint, alleging that newborn C.B. was a dependent child because of Mother’s drug use and

inability to meet the child’s basic needs. C.B. was adjudicated a dependent child by agreement of

the parties.
                                                2


       {¶4}    Although the trial court allowed C.B. to remain in Mother’s legal custody under an

order of protective supervision by CSB, it further ordered that the child be placed in the home of

Grandmother, and the parents were prohibited from removing him from that home. The case plan

required Mother to complete a substance abuse assessment and follow all recommendations; obtain

and maintain stable income and housing; and demonstrate that she could meet the physical,

emotional, and educational needs of the child. Because Mother failed to comply with the

reunification requirements of the case plan, C.B. was later placed in Grandmother’s temporary

custody under an order of protective supervision.

       {¶5}    On December 13, 2019, CSB moved to place C.B. in the legal custody of

Grandmother.    Following an evidentiary hearing before a magistrate, C.B. was placed in

Grandmother’s legal custody under an order of protective supervision. Mother filed objections to

the magistrate’s decision, asserting that CSB failed to make reasonable reunification efforts and

that legal custody to Grandmother was not in the best interest of C.B.

       {¶6}    On July 29, 2020, the trial court overruled Mother’s objections and placed C.B. in

the legal custody of Grandmother under an order of protective supervision by CSB. Mother

appealed from the trial court’s 2020 order, but this Court later dismissed the appeal for lack of a

final, appealable order. In re C.B., 9th Dist. Summit No. 29820 (Apr. 6, 2021).

       {¶7}    After this Court dismissed the first appeal, CSB moved the trial court to terminate

the order of protective supervision. Following the hearing, the magistrate terminated protective

supervision and granted Mother parenting time with C.B.          Mother filed objections to the

magistrate’s decision, which were overruled by the trial court. The trial court placed C.B. in the

legal custody of Grandmother, terminated protective supervision, and granted Mother parenting

time as she and Grandmother agreed. The order further provided that, if the parties could not agree
                                                 3


on a schedule, “then Mother shall have parenting time with the Child, as is set forth in the Standard

Visitation Order[.]” Mother appeals and raises four assignments of error. This Court will

consolidate and rearrange some of her assigned errors to facilitate review.

                                                 II.

                                 ASSIGNMENT OF ERROR II

       THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT
       GRANTED LEGAL CUSTODY TO PATERNAL GRANDMOTHER WHEN
       THE AGENCY DID NOT PROVIDE REASONABLE REUNIFICATION
       EFFORTS.

       {¶8}    Mother’s second assignment of error is that the trial court erred in determining that

CSB had made reasonable efforts to reunify C.B. with Mother. Mother does not point to any

deficiencies in the services CSB provided to her. In fact, the evidence in the record is not disputed

that CSB provided Mother with all reunification services required by the case plan, but Mother

failed to engage in reunification services until shortly before the legal custody hearing, nearly one

year after this case began. By the time of the legal custody hearing, Mother had obtained a mental

health and substance abuse assessment but had seen a counselor only one time. Mother also

claimed to have secured housing shortly before the hearing, but she had not allowed CSB to come

to the home to inspect it.

       {¶9}    By the time of the hearing to terminate protective supervision more than one year

later, Mother still was not prepared to provide C.B. with a suitable home. No evidence was offered

that Mother had secured stable employment or housing, or that she was otherwise complying with

the case plan. Two witnesses testified that Mother had threatened to harm or kill herself on

numerous occasions. Mother was also facing a potential sentence of one year of incarceration on

charges of menacing and telephone harassment.
                                                   4


        {¶10} Mother’s reasonable efforts argument in her objection to the legal custody judgment

and on appeal is that CSB failed to adequately investigate allegations that Grandmother had a

drinking problem and lived with a man who also abused alcohol and had been violent with her.

This Court must emphasize that all hearings in this case were held before a magistrate, who issued

the relevant decisions or orders that placed or continued C.B. in Grandmother’s home. Juv.R.

40(D)(3)(b)(iv) provides, in relevant part, that “[e]xcept for a claim of plain error, a party shall not

assign as error on appeal the court’s adoption of any factual finding or legal conclusion * * * unless

the party has objected to that finding or conclusion as required by Juv.R. 40(D)(3)(b).”

        {¶11} To preserve this issue for appellate review, Mother was required to comply with

Juv.R. 40(D). Mother raised an objection, however, only to the magistrate’s reasonable efforts

finding in its January 2020 legal custody decision. The evidence presented at the legal custody

hearing about alcohol use or domestic violence at Grandmother’s house involved one incident in

Grandmother’s home during September 2019. Both the police and CSB investigated the incident

and found no reason to remove C.B. from Grandmother’s home. Grandmother testified that, since

that time, she had not abused alcohol. The caseworker, who had made frequent announced and

unannounced visits to Grandmother’s home, testified that she believed that Grandmother was no

longer consuming alcohol and that there were no further incidents of domestic violence in the

home. Mother offered no evidence at the hearing to dispute the testimony of Grandmother or the

caseworker. The trial court later overruled Mother’s objections on this basis.

        {¶12}    Throughout her brief, Mother attempts to support her arguments with citations to

a July 2020 hearing held before the trial judge about Mother’s objections to the magistrate’s

January 2020 legal custody decision. The purpose of that hearing was to clarify the arguments

that Mother was raising through her objections. The trial judge repeatedly stated on the record
                                                 5


that the court was not taking additional evidence at that hearing. Mother’s citations to that hearing

merely point to arguments that she made at the hearing, not any evidence that was presented to the

trial court. At that point, the only evidence before the trial court about problems in Grandmother’s

home had been presented at the legal custody hearing and involved an isolated incident of alcohol

use and domestic violence at Grandmother’s home several months earlier.

       {¶13} Mother raised no objections to the magistrate’s later findings that C.B. was not at

risk of exposure to alcohol abuse or domestic violence in Grandmother’s home. Nevertheless, this

Court will review the record for plain error.

       {¶14} While the prior appeal was pending, Mother filed a motion for the emergency

removal of C.B. from Grandmother’s home, based on her allegations about another incident at

Grandmother’s home. Following a hearing before a magistrate on October 30, 2020, the magistrate

denied Mother’s motion to remove C.B.

       {¶15} The magistrate’s order emphasized that the incident had been investigated by CSB

and that the agency found no reason to remove the child from the custody of Grandmother, who

had been providing appropriate care for the child for the past 18 months. Mother did not move to

set aside the magistrate’s order. See Juv.R. 40(D)(2)(b). Consequently, this Court cannot review

that finding for plain error because the record does not include a transcript of the evidence

presented at that hearing.

       {¶16} A final hearing was held before the magistrate on April 28, 2021, to determine

whether the court should terminate the order of protective supervision. The caseworker testified

that C.B. had been living in Grandmother’s home for two years and had been doing well there.

CSB had no concerns about ongoing alcohol use or domestic violence in Grandmother’s home.

The caseworker explained that Grandmother had a no contact order against the man who had been
                                               6


violent with her, and he no longer lived in the home. Throughout the one year of protective

supervision after Grandmother had been awarded legal custody, the caseworker had continued to

make announced and unannounced visits to Grandmother’s home. She had never observed

Grandmother under the influence of alcohol, nor had she seen any signs of domestic violence.

       {¶17} At the hearing, Mother testified and expressed no concerns about alcohol use or

domestic violence in Grandmother’s home. In fact, there was no evidence presented at the hearing

about any problems in Grandmother’s home since the last hearing. Mother had no concerns about

Grandmother driving C.B. and had even requested that Grandmother drive C.B. to and from their

visits because it was a 45-minute drive each way and Mother had transportation problems.

       {¶18} The evidence in the record does not support Mother’s argument that CSB failed to

adequately investigate Mother’s concerns about alcohol use and domestic violence in

Grandmother’s home. Consequently, Mother has failed to demonstrate that the trial court erred in

concluding that CSB had made reasonable efforts to assure that C.B. was safe and secure in

Grandmother’s home. Mother’s second assignment of error is overruled.

                                ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED WHEN IT GRANTED LEGAL CUSTODY OF
       THE MINOR CHILD TO PATERNAL GRANDMOTHER AND DENIED
       MOTHER’S MOTION FOR A SIX-MONTH EXTENSION AS [CSB] FAILED
       TO MEET ITS BURDEN OF PROOF AND THE TRIAL COURT’S DECISION
       WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

                               ASSIGNMENT OF ERROR IV

       THE TRIAL COURT ERRED WHEN IT TERMINATED PROTECTIVE
       SUPERVISION OF THE MINOR CHILD IN PATERNAL GRANDMOTHER’S
       LEGAL CUSTODY OVER OBJECTION FROM MOTHER AS IT WAS
       AGAINST THE MANIFEST [WEIGHT] OF THE EVIDENCE AND NOT IN
       [THE] MINOR CHILD’S BEST INTEREST.
                                                 7


       {¶19} Although Mother separately assigns error to the trial court first placing C.B. in

Grandmother’s legal custody and later terminating protective supervision, those two orders

together comprise the final, appealable legal custody judgment that is before us on appeal. See In

re S.M., 9th Dist. Summit No. 29695, 2021-Ohio-50, ¶ 8-10. A final award of legal custody must

be supported by a preponderance of the evidence. “Preponderance of the evidence entails the

greater weight of the evidence, evidence that is more probable, persuasive, and possesses greater

probative value.” (Internal quotations omitted.) In re M.F., 9th Dist. Lorain No. 15CA010823,

2016-Ohio-2685, ¶ 7.

       {¶20} In considering whether the juvenile court’s judgment is against the manifest weight

of the evidence, this Court “weighs the evidence and all reasonable inferences, considers the

credibility of witnesses and determines whether in resolving conflicts in the evidence, the [finder

of fact] clearly lost its way and created such a manifest miscarriage of justice that the [judgment]

must be reversed and a new [hearing] ordered.” (Internal citations and quotations omitted.) Eastley

v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, ¶ 20. When weighing the evidence, this Court

“must always be mindful of the presumption in favor of the finder of fact.” Id. at ¶ 21.

       {¶21} “Following an adjudication of neglect, dependency, or abuse, the juvenile court’s

determination of whether to place a child in the legal custody of a parent or a relative is based

solely on the best interest of the child.” In re K.H., 9th Dist. Summit No. 27952, 2016-Ohio-1330,

¶ 12. Mother argues that she had made progress on the reunification goals of the case plan, but

the record demonstrates that, during the two years that this case was pending, Mother made only

minimal progress on the case plan. Moreover, this Court has repeatedly held that a parent’s case

plan compliance may be relevant to the child’s best interest, but it is not determinative. See, e.g.,
                                                   8


In re L.P., 9th Dist. Summit No. 29963, 2021-Ohio-3183, ¶ 25; In re S.S., 9th Dist. Summit Nos.

29511 and 29514, 2020-Ohio-1354, ¶ 15.

       {¶22} The statutory scheme regarding an award of legal custody does not include a

specific test or set of criteria, but Ohio courts agree that the juvenile court must base its decision

to award legal custody on the best interest of the child. In re B.B., 9th Dist. Lorain No.

15CA010880, 2016-Ohio-7994, ¶ 18, quoting In re N.P., 9th Dist. Summit No. 21707, 2004-Ohio-

110, ¶ 23. The juvenile court is guided by the best interest factors enumerated in R.C. 2151.414(D)

relating to permanent custody. In re B.G., 9th Dist. Summit No. 24187, 2008-Ohio-5003, ¶ 9,

citing In re T.A., 9th Dist. Summit No. 22954, 2006-Ohio-4468, ¶ 17. Those factors include the

interaction and interrelationships of the child, the child’s wishes, the custodial history of the child,

and the child’s need for permanence. R.C. 2151.414(D)(1)(a)-(e)1; see also In re B.C., 9th Dist.

Summit Nos. 26976 and 26977, 2014-Ohio-2748, ¶ 16.

       {¶23} The juvenile court may also consider the best interest factors in R.C. 3109.04(F)(1).

In re K.A., 9th Dist. Lorain Nos. 15CA010850 and 15CA010860, 2017-Ohio-1, ¶ 17. While many

factors overlap with those set forth in R.C. 2151.414(D)(1), separate factors relevant here are the

child’s adjustment to the home, and the proposed custodian’s likelihood to honor and facilitate

visitation or parenting time. R.C. 3109.04(F)(1)(d) and (f).

       {¶24} Mother again argues under these assignments of error that there was ongoing

alcohol abuse and domestic violence in Grandmother’s home. As explained in this Court’s

disposition of Mother’s second assignment of error, however, Mother primarily relies on

arguments she made at the hearing on her objections to the magistrate’s legal custody decision,



       1
          R.C. 2151.414(D)(1)(e) also requires the trial court to consider whether any of the factors
set forth in R.C. 2151.414(E)(7)-(11) apply to this case, but none of those factors are relevant here.
                                                 9


not on any evidence that was presented to the trial court or is in the record on appeal. By the time

of the final hearing, on April 28, 2021, C.B. had been in the legal custody of Grandmother under

protective supervision by CSB for 15 months. The caseworker and guardian ad litem had been

routinely checking in on C.B. at Grandmother’s home. Both opined that the child was doing well

there, all his needs were being met, and they had no concerns about his care in Grandmother’s

home. There was no evidence presented at that hearing that there had been any recent problems

at Grandmother’s home.

        {¶25} In fact, CSB presented evidence that C.B. had been living with Grandmother for

two years. Given that the child was only 28 months old at the time of the final hearing, he had

lived with Grandmother for most of his life. Although Mother had legal custody of C.B. for almost

the first year of his life, C.B. lived in Grandmother’s home for seven of those months while Mother

lived elsewhere and was prohibited by court order from removing the child from Grandmother’s

home.

        {¶26} Mother’s only other argument is that she and C.B. love each other and have a family

bond that should be preserved. Mother relies primarily on evidence that she is the child’s mother

and has a fundamental right to raise her child. This Court must emphasize, however, that the trial

court’s judgment granting legal custody to Grandmother was not akin to a termination of Mother’s

parental rights. In re A.L., 9th Dist. Summit No. 28400, 2017-Ohio-7689, ¶ 18. The juvenile

court’s disposition of legal custody “is a less drastic disposition than permanent custody” because

Mother retains her “residual parental rights, privileges, and responsibilities.” Id.; R.C.

2151.011(B)(21). Those rights include, “but [are] not necessarily limited to, the privilege of

reasonable visitation, consent to adoption, the privilege to determine the child’s religious

affiliation, and the responsibility for support.” R.C. 2151.011(B)(50).
                                                 10


       {¶27} Because Mother has failed to demonstrate that the trial court’s decision to place

C.B. in the legal custody of Grandmother and terminate protective supervision was against the

manifest weight of the evidence, her first and fourth assignments of error are overruled.

                                ASSIGNMENT OF ERROR III

       THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION BY FAILING
       TO CONSIDER THE BEST INTERESTS OF THE CHILD WHILE
       DETERMINING VISITATION.

       {¶28} Mother’s final assignment of error is that the trial court abused its discretion in

awarding her parenting time with C.B. as follows:

       [Mother] shall be permitted to [have] parenting time with the Child as she and
       [Grandmother] mutually agree, but if they cannot agree, then Mother shall have
       parenting time with the Child, as is set forth in the Standard Visitation Order[.]

       {¶29} Mother asserts that this order is not workable because she and Grandmother are

unlikely to agree on a schedule. She asserts that she and Grandmother have a hostile relationship

and, there is “no reason to believe that their hostility [will] abate.” Mother merely speculates that

she and Grandmother might be unable to agree on a parenting time schedule. She points to no

evidence in the record that Grandmother has ever impeded her time with C.B. in the past. In fact,

Grandmother had been facilitating Mother’s parenting time with C.B. and had often arranged the

schedule so that Mother and C.B. could also visit with Mother’s two other minor children, who

live in the custody of other relatives. If Mother and Grandmother cannot agree on a parenting time

schedule in the future, the order explicitly provides that Mother will have time as set forth in the

standard order.

       {¶30} The parenting time ordered in this case complies with the requirements of juvenile

court, which express a preference for visitation to be scheduled as agreed by the parties. Loc.R.

17(A) of the Court of Common Pleas of Summit County, Juvenile Division, provides that the
                                                  11


standard order of visitation “can be used by parties to assist in the development of their own

visitation schedule. This visitation schedule may also be made an order of the Court when parties

are unable to come to an agreed upon visitation order.” Because Mother has failed to demonstrate

that the trial court erred in its parenting time order, her third assignment of error is overruled.

                                                  III.

       {¶31} Mother’s assignments of error are overruled. The judgment of the Summit County

Court of Common Pleas, Juvenile Division, is affirmed.

                                                                                  Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                         LYNNE S. CALLAHAN
                                                         FOR THE COURT
                                         12




CARR, P. J.
SUTTON, J.
CONCUR.


APPEARANCES:

JASON D. WALLACE, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN R. DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.

NEIL P. AGARWAL, Guardian ad Litem.

M. B., Grandmother.

J. B., Father.